Case: 4:21-cr-00045-SA-JMV Doc #: 11 Filed: 06/03/21 1 of 1 PagelD #: 18

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
GREENVILLE DIVISION

UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 4:21¢r45-SA-JMV-1

JAMES WOODS

ORDER SUBSTITUTING COUNSEL
The Federal Public Defender has moved for an order substituting counsel in the above-
styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public
Defender contacted John H. Daniels on June 3, 2021, who agreed to be appointed as counsel to
represent this defendant in his cause to eliminate any possibility of a conflict of interest and John
H. Daniels agreed to be siete as counsel for the defendant.
Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:
The Office of the Federal Public Defender is hereby released from the obligation of the
representation of this defendant and any other responsibilities concerning the above-styled and
numbered cause and that John H. Daniels is hereby substituted as counsel of record for the

defendant in this cause.

IT IS SO ORDERED this the 4 day of June, 2021.

 

UNITED STATHS MAGISTRATE JUDGE
